In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-18-00257-CR


                             DONALD RAY MCCRAY, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 251st District Court
                                       Potter County, Texas
                    Trial Court No. 70,652-C, Honorable Ana Estevez, Presiding

                                            July 27, 2018

                                 MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Appellant Donald Ray McCray, proceeding pro se, filed a notice of appeal from a

purported judgment.1 However, no pronouncement of sentence or appealable order has

been entered by the trial court. Questioning whether we have jurisdiction over the appeal,

we directed appellant to address the matter. In response, appellant has requested a 45-

day extension to “file notice pursuant to the outline of Rule 38.1 of the Appellate



        1Appellant has previously filed five notices of appeal in this criminal case: cause numbers 07-16-
00020-CR, 07-16-00444-CR, 07-17-00058-CR, 07-17-00258-CR, and 07-18-00011-CR. We dismissed the
appeals for want of jurisdiction.
Procedure.” Rule 38.1 of the Texas Rules of Appellate Procedure pertains to the filing of

an appellate brief, specifying the issues for substantive review by this court. If we have

no jurisdiction over the appeal, we cannot review issues raised in such a brief. Because

appellant’s need for an extension is baseless, we deny his request.

       As we stated in Kerr v. State, No. 07-13-00128-CR, 2014 Tex. App. LEXIS 12850,

at *9 (Tex. App.—Amarillo Nov. 25, 2014, no pet.) (mem. op., not designated for

publication), “[w]hen no sentence is pronounced, there is no valid judgment or conviction

from which to appeal.” Given the absence of either an oral pronouncement of sentence

or an appealable order, we have no jurisdiction over the appeal. Therefore, we dismiss

the appeal for want of jurisdiction.


                                                              Per Curiam


Do not publish.




                                            2